Citation Nr: 0101780	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-23 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Initial assignment of rating for service-connected bilateral 
hearing loss, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had active service from August 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

At his August 1999 VA examination for rating purposes, the 
veteran raised the issues of service connection for tinnitus 
and left ear status post cholesteatoma.  These matters are 
referred to the RO for action deemed appropriate.


FINDINGS OF FACT

1.  An average 56 decibel loss, coupled with a speech 
recognition score of 84 percent, in the right ear (level II) 
and an average 84 decibel loss, coupled with a speech 
recognition score of 64 percent, in the left ear (level 
VIII), warrant a 10 percent rating for bilateral hearing 
loss. 

2.  The veteran's original rating for bilateral hearing loss 
does not warrant the application of staged ratings.


CONCLUSION OF LAW

The schedular criteria for the initial assignment of a rating 
in excess of 10 percent for bilateral hearing loss have not 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.385, 4.7, 4.14, 4.85-4.87, Diagnostic 
Code 6100 (1998); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that VA has complied with the "duty to 
assist" the veteran in fully developing the evidence 
pertinent to his claim.  The veteran has been examined by VA 
for rating purposes and private medical evidence has been 
submitted.
In such a case as this it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that, effective June 10, 1999, VA revised the 
criteria for rating Diseases of the Ear and Other Sense 
Organs.  38 C.F.R. §§ 4.85, 4.87 (2000).  However, the 
changes in regulations pertaining to ratings for hearing loss 
are not pertinent to the veteran's disability rating.  The 
Board notes that, as indicated in the October 1999 statement 
of the case, the RO evaluated the veteran's claim under both 
the old and the revised regulations.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991) (where the law or 
regulations change while a case is still pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary).  

As there is no indication that rating of the same symptoms 
under the current or revised criteria would result in a 
higher, or lower, evaluation than rating of the same symptoms 
than under the previous criteria, the Board will specifically 
apply the "old" criteria for the time period before June 10, 
1999 and apply both sets of criteria to the period of time on 
and after that date.  VAOPGCPREC 03-00 (Apr. 10, 2000).

Under either the old or revised rating schedule, ratings for 
defective hearing range from noncompensable to 100 percent.  
This is based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree 
of disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I, for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(1998 and 2000).

Examinations are conducted using the Maryland CNC controlled 
speech discrimination test together with the results of the 
pure tone audiometry test.  See 38 C.F.R. § 3.385 (1998); 
38 C.F.R. §§ 3.385, 4.85(a) (2000).  The results are then 
analyzed using the tables contained in 38 C.F.R. § 4.87 
(1998) or 38 C.F.R. § 4.85 (2000).  

According to the August 1999 VA examination report, the 
veteran complained of hearing loss.  The audiometric results 
were as follows:

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
30
60
65
70
56
LEFT
80
85
80
90
84

The speech recognition threshold was 84 percent in the right 
ear and 64 percent in the left pursuant to the Maryland CNC 
controlled speech discrimination test.  This corresponds to 
level II hearing in the right ear and level VIII in the left 
ear, and a 10 percent rating under both the old and revised 
criteria.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.85, Diagnostic 
Code 6100 (2000).

Therefore, the Board finds that the evidence of record does 
not demonstrate a rating in excess of 10 percent for 
bilateral hearing loss is warranted at any time.  
Accordingly, the Board finds that, for the period prior to 
June 10, 1999 (under the old criteria), and for the period 
from June 10, 1999 (under the old and revised criteria), a 
rating in excess of 10 percent for bilateral hearing is not 
warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.85 (2000).

In reaching this decision, the Board acknowledges the 
veteran's private medical evidence as well as his statements 
and the statements of his friends and family, regarding the 
adverse impact the bilateral hearing loss has had on his 
life.  Nevertheless, in rating service-connected hearing 
impairment, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The private medical evidence submitted either does 
not include the results of speech discrimination on the 
Maryland CNC test and/or complete findings were not 
presented.  Thus, the veteran's private medical records and 
lay statements do not provide a basis for a higher 
evaluation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.85 (2000). 

The Board has considered whether a referral is warranted for 
an extraschedular rating pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) (2000).  In the instant case, 
however, there has been no showing that the veteran's 
bilateral hearing loss disability has independently caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  It must be recognized that the schedular rating 
assigned represents average impairment in earning capacity.  
38 C.F.R. § 4.1.  Greater impairment has not been 
demonstrated.  Under these circumstances, the Board 
determines that the criteria for referral for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a higher rating for the veteran's service-
connected bilateral hearing loss. See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
___ (2000) (to be codified as amended at 38 U.S.C. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A rating in excess of 10 percent for bilateral hearing loss 
is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

